FILED
                           NOT FOR PUBLICATION
                                                                            APR 28 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JAMES THOMAS LONG, DBA James                     No.   15-16810
Thomas Long Photography, on behalf of
himself and the proposed class,                  D.C. No. 3:10-cv-05761-RS

              Plaintiff-Appellant,
                                                 MEMORANDUM*
 v.

INGENIO, INC., DBA AT&T Interactive,
a corporation; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                       Argued and Submitted April 21, 2017
                            San Francisco, California

Before: TROTT and IKUTA, Circuit Judges, and FABER,** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **    The Honorable David A. Faber, United States District Judge for the
Southern District of West Virginia, sitting by designation.
      James Long appeals the district court’s (1) entry of summary judgment in

favor of defendants (collectively, “Yellowpages”) on his claims for declaratory and

injunctive relief under sections 17203 and 17535 of the California Business and

Professions Code1 and (2) denial of Long’s motion for leave to file an amended

complaint adding a second named plaintiff in this putative class action.

      It is undisputed that Long “currently has no contractual relationship with

[Yellowpages] and therefore is not personally threatened by [its] conduct.”

Hangarter v. Provident Life & Accident Ins. Co., 373 F.3d 998, 1022 (9th Cir.

2004). Long therefore lacks a real or immediate threat of an irreparable injury that

would support his Article III standing to pursue injunctive relief. See id. at

1021–22.

      Long’s claim for declaratory relief is moot. Yellowpages represented to the

district court at summary judgment that it would not seek to file a claim for any

payment obligations incurred by Long, and Yellowpages’s failure to assert a timely

compulsory counterclaim precludes it, as a matter of law, from pursuing a claim

for collection. See Cal. Civ. Proc. Code § 426.30; Semtek Int’l, Inc. v. Lockheed




      1
       Long did not specifically and distinctly challenge the district court’s entry
of summary judgment on his claims for monetary relief, so we do not consider
them. Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).
                                           2
Martin Corp., 531 U.S. 497, 508–09 (2001); Currie Med. Specialties, Inc. v.

Bowen, 136 Cal. App. 3d 774, 776–77 (1982).

      Although Long’s claims for declaratory relief are moot, any class member

who had paid money to Yellowpages would be free to pursue class-wide monetary

and declaratory relief claims and could reject Yellowpages’s efforts to satisfy the

individual claims. See Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 670 (2016).

These claims are accordingly not “transitory” so as to keep the case alive until the

district court has the opportunity to rule on class certification. Chen v. Allstate Ins.

Co., 819 F.3d 1136, 1142–43 (9th Cir. 2016); Pitts v. Terrible Herbst, Inc., 653

F.3d 1081, 1091 (9th Cir. 2011). Therefore, the district court did not err in

entering summary judgment and dismissing the entire lawsuit before reaching class

certification. See Emp’rs-Teamsters Local Nos. 175 & 505 Pension Trust Fund v.

Anchor Capital Advisors, 498 F.3d 920, 924 (9th Cir. 2007); Kuahulu v. Emp’rs

Ins. of Wausau, 557 F.2d 1334, 1337–38 (9th Cir. 1977).

      Finally, the district court did not abuse its discretion by denying leave to

amend.2 The record reflects that Long “failed to justify the delay in seeking leave

to amend the complaint,” Parker v. Joe Lujan Enters., Inc., 848 F.2d 118, 121 (9th


      2
        The record does not reflect that any new plaintiff filed a motion to
intervene, so we reject Long’s argument that the district court should have granted
such a motion.
                                            3
Cir. 1988), and filed the proposed amendment while a summary judgment motion

raising arguments specific to Long was pending, cf. Schlacter-Jones v. Gen. Tel. of

Cal., 936 F.2d 435, 443 (9th Cir. 1991) abrogated on other grounds by Cramer v.

Consol. Freightways, Inc., 255 F.3d 683 (9th Cir. 2001) (en banc). The district

court identified and applied the correct legal standard from Foman v. Davis, 371

U.S. 178, 182 (1962), and its findings that Long’s proposed amendment was

unduly delayed and unduly prejudicial were not clearly erroneous.

      AFFIRMED.




                                         4